DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 12/15/21.
The amended drawings filed 12/15/21 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 12, 14, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a retentive surface” is indefinite as it is unclear what specifically, would or would not be considered a retentive surface.  Specifically, although the original disclosure recites “inner grooves”, these grooves appear to be a species of a broad genus of multiple surfaces which can be considered retentive.  Such surfaces can include roughness, bumps, divots, or any surface which merely receives another surface.  As such, it is unclear what specifically the meets and bounds of the 
All other claims listed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, 14, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2011/0171603 A1) in view of Zucker (US 2010/0068674 A1).
Regarding the above claims, Kim discloses a dental implant device in the form of an interface member (see Figs. 11-12, and 8b) for forming the base of an individually customized dental implant abutment assembly (Fig. 8b; the interface member is capable 
Zucker, however, teaches an interface member (see Figs. 1-3) having an internal lumen (20) through a proximal portion/occlusal surface forming an elevated rim (formed by 10/75/70) which can be customized to form a customized implant structure, wherein the internal surface of the lumen in the elevated rim features inner grooves (e.g. inner thread 55, see [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim to include Zucker’s grooves on the inner surface of the lumen, as such modification would allow a crown to be retained by a screw thereon, allowing the crown to be easily removed (see Zucker, [0030]).  
Regarding claim 2, Kim/Zucker, as combined above, discloses all the features of the claimed invention, including wherein the height of the component can be customized as desired (see above), and an approximate height of the elevated rim to be between 8-18 mm (see Kim, Figs. 8b and 9b), but does not explicitly teach wherein the elevated rim of the interface member has a height of at least 0.5 mm and up to 7 mm as required.  However, the exact height of the elevated rim a result effective variable, dependent on the desired or required component size of the particular patient, and would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of . 
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. The Examiner notes that Applicant’s arguments are generally not commensurate with the scope of the claims.  For example, the claims recite “an interface member” which is used for “forming the base of an individually customized dental implant abutment assembly”, after various shaping and processing steps.  The Examiner notes that as explained above, the “interface member” of Kim is capable of being formed into the base of an individually customized dental implant assembly, since it can be shaped, and then covered with another material layer and/or coping, if desired, to form a system interpreted as an implant abutment assembly.  Accordingly, the processed/shaped interface member would form the base of the individually customized implant abutment assembly, with the coping and/or other material layer forming another part of the abutment assembly.  Still further, even though the claim is directed to the interface member, capable of being formed into a base of an individually customizable implant abutment assembly, and NOT the base of the individually customizable implant abutment assembly, the Examiner notes that the claim does not limit the abutment assembly to just a base; for example, other components are permitted to be part of the system.  Still .  
Applicant’s arguments to Kim’s fastening hole and argued modification thereto in view of the teachings of Zucker have been fully considered but are respectfully not persuasive.  For Example, the Examiner does not rely on any modification of the hole size, and instead only an addition of threads, as taught by Zucker to engage a screw (as already contemplated by Kim).  Further, Kim discloses several times throughout the specification that the thru hole extends through all components of the interface member, and as such is a through bore, and is configured to engage and receive a screw.  As such, it is unclear what the passage of Kim argued and cited by Applicant contributes to the arguments, or what it specifically traverses in the relied-on combination, where the Kim through bore is modified to include threads, as taught by Zucker.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2008/0254414 teaches a similar blank that is used to form an abutment or components thereof.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772